                                           Case 3:20-cv-02983-JSC Document 74 Filed 01/13/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARY HELEN BERNSTEIN, et al.,                       Case No. 20-cv-02983-JSC
                                                        Plaintiffs,
                                   8
                                                                                             SCREENING ORDER
                                                  v.
                                   9

                                  10     UNITED STATES DEPARTMENT OF
                                         HOUSING & URBAN DEVELOPMENT,
                                  11     et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs Mary Helen Bernstein and Elizabeth Grace Tigano, who are proceeding without

                                  14   an attorney, filed this discrimination action against the United States Department of Housing and

                                  15   Urban Development, the California Department of Fair Employment and Housing, and several

                                  16   individual defendants. The Court previously granted Plaintiffs leave to proceed in forma pauperis

                                  17   and reserved review of Plaintiffs’ complaint under 28 U.S.C. § 1915. (Dkt. No. 12.) Plaintiffs

                                  18   thereafter requested leave to file an amended complaint prior to the Court’s 1915 review, which

                                  19   the Court granted. (Dkt. No. 14.) Plaintiffs subsequently filed the now operative First Amended

                                  20   Complaint. (Dkt. No. 37.) Having reviewed the complaint pursuant to Section 1915, the Court

                                  21   concludes that it is deficient for the reasons stated below.

                                  22                         FIRST AMENDED COMPLAINT ALLEGATIONS

                                  23          Plaintiffs Mary Bernstein and Elizabeth Tigano are sisters. Ms. Bernstein lives in

                                  24   Fremont, California while Ms. Tigano lives in Tucson, Arizona. (First Amended Complaint

                                  25   (“FAC”), Dkt. No. 37 at ¶ 7.) They bring claims for “quid pro quo and hostile environment

                                  26   harassment and liability for discriminatory housing practices” against the United States

                                  27   Department of Housing and Urban Development (“HUD”), the California Department of Fair

                                  28   Employment and Housing, and 11 individual defendants who are employees of these two
                                            Case 3:20-cv-02983-JSC Document 74 Filed 01/13/21 Page 2 of 5




                                   1   agencies. (Id. at ¶¶ 4, 8-20.)

                                   2           At the root of Plaintiffs’ claims are their allegations of ongoing harassment and abuse by

                                   3   the other residents of their multi-resident housing complexes. With respect to Ms. Bernstein’s

                                   4   housing complex, Plaintiffs allege that the other residents engage in a constant campaign of

                                   5   harassment and that Ms. Bernstein’s upstairs neighbor “terrorizes” both sisters by “constant

                                   6   dropping of weights, furniture night and day” while they are on video calls. (Id. at ¶¶ 38-41.)

                                   7   Plaintiffs have filed 9 civil harassment restraining orders as well as complaints with HUD

                                   8   regarding these issues. (Id. at ¶¶ 37, 42-43.) The FAC details the communications Plaintiffs had

                                   9   with HUD regarding their complaints, including through screenshots, and copies of many of these

                                  10   communications have been separately docketed. (Id. at ¶¶ 48-66; Dkt. Nos. 33-35.) At some point,

                                  11   it appears that HUD transferred the investigation to the California Department of Fair

                                  12   Employment and Housing. (FAC at ¶ 48.) Plaintiffs allege that because of HUD and the
Northern District of California
 United States District Court




                                  13   California Department of Fair Employment and Housing’s “failure to intervene, protect or assist,”

                                  14   Plaintiffs had to file multiple restraining orders. (Id. at ¶ 66.)

                                  15           At page 56 of the FAC, Plaintiffs include allegations regarding harassment of Ms. Tigano

                                  16   at the Mission Vista Apartments in Tucson. (Id. at ¶ 68.) The harassment is described as

                                  17                   Constantly watching, surveying me, threatening me, defaming me,
                                                       stalking following me to the store, harassing me, criticisms about my
                                  18                   weight, my clothing, accusing me of being prostitute, pretentious,
                                                       aloof. Tresspassing [sic] on property, prowling, tipping over chairs,
                                  19                   threatening with assault. They say that they hate me so much that they
                                                       want me to kill myself.
                                  20
                                       (Id. at ¶ 69.) Although Ms. Tigano filed a complaint with HUD regarding the harassment, it was
                                  21
                                       immediately dismissed. (Id. at ¶ 71.)
                                  22
                                               Plaintiffs plead 36 claims for relief which include discrimination based on race, religion
                                  23
                                       and disability, as well as claims of negligent infliction of emotional distress, and claims that are
                                  24
                                       not tethered to a particular legal basis. (FAC at pgs. 67-113.) The FAC concludes with over 40
                                  25
                                       pages of photos, screenshots, PowerPoint Slides, summaries of other cases, and summaries of
                                  26
                                       news articles. (Id. at pgs. 113-166.)
                                  27
                                       //
                                  28
                                                                                           2
                                           Case 3:20-cv-02983-JSC Document 74 Filed 01/13/21 Page 3 of 5




                                   1                                          LEGAL STANDARD

                                   2          The Court has a continuing duty to dismiss any case in which a party is proceeding in

                                   3   forma pauperis upon a determination that the case is: (1) frivolous or malicious; (2) fails to state a

                                   4   claim on which relief may be granted; or (3) seeks monetary relief against a defendant who is

                                   5   immune from such relief. See 28 U.S.C. § 1915(e)(2). The standard of review under 28 U.S.C. §

                                   6   1915(e)(2) mirrors that of Rule 12(b)(6). Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000).

                                   7   Thus, the complaint must allege “enough facts to state a claim to relief that is plausible on its

                                   8   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A facial plausibility standard is not a

                                   9   “probability requirement” but mandates “more than a sheer possibility that a defendant has acted

                                  10   unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations

                                  11   omitted). To avoid dismissal, a complaint must contain more than “naked assertion[s],” “labels

                                  12   and conclusions” or “a formulaic recitation of the elements of a cause of action.” Twombly, 550
Northern District of California
 United States District Court




                                  13   U.S. at 555-57. “A claim has facial plausibility when the plaintiff pleads factual content that

                                  14   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  15   alleged.” Iqbal, 556 U.S. at 678.

                                  16          When a plaintiff files a complaint without being represented by a lawyer, the court must

                                  17   “construe the pleadings liberally ... to afford the petitioner the benefit of any doubt.” Hebbe v.

                                  18   Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (internal quotation marks and citation omitted). Upon

                                  19   dismissal, self-represented plaintiffs proceeding in forma pauperis must be given leave “to amend

                                  20   their complaint unless it is absolutely clear that the deficiencies of the complaint could not be

                                  21   cured by amendment.” Franklin v. Murphy, 745 F.2d 1221, 1228 n.9 (9th Cir. 1984) (internal

                                  22   quotation marks and citation omitted).

                                  23                                              DISCUSSION

                                  24          “While the federal rules require brevity in pleading, a complaint nevertheless must be

                                  25   sufficient to give the defendants ‘fair notice’ of the claim and the ‘grounds upon which it rests.’”

                                  26   Coleman v. Beard, No. 14-CV-05508-YGR (PR), 2015 WL 395662, at *4 (N.D. Cal. Jan. 29,

                                  27   2015) (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007)). A complaint that fails to state a

                                  28   defendant’s specific acts “that violated the plaintiff’s rights fails to meet the notice requirements of
                                                                                          3
                                           Case 3:20-cv-02983-JSC Document 74 Filed 01/13/21 Page 4 of 5




                                   1   Rule 8(a).” Medina Chiprez v. Becerra, No. 20-CV-00307-YGR (PR), 2020 WL 4284825, at *3

                                   2   (N.D. Cal. July 27, 2020) (citing Hutchinson v. United States, 677 F.2d 1322, 1328 n.5 (9th Cir.

                                   3   1982)).

                                   4             Plaintiffs’ complaint does not comply with Rule 8. The FAC itself is 177 pages and

                                   5   Plaintiffs have separately filed more than two dozen documents—some of which are labeled as

                                   6   exhibits—and which themselves total more than 700 pages. (Dkt. Nos. 18-23; 25-35; 48-58.)

                                   7   From these nearly 1000 pages of filings, it is impossible for the Court to discern the specific

                                   8   factual and legal basis of Plaintiffs’ claims. Plaintiffs’ lengthy narrative summarizing their

                                   9   communications with HUD and the California Department of Fair Employment and Housing fail

                                  10   to provide a short and plain statement of the factual basis for their claims. See Nevijel v. N. Coast

                                  11   Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981) (dismissing a 48-page complaint with 23-pages of

                                  12   addenda under Rule 8 as “verbose, confusing and almost entirely conclusory.”). Further, they
Northern District of California
 United States District Court




                                  13   neither identify which defendants are sued on which of their 36 claims or the actual legal basis for

                                  14   the majority of their legal claims. See McHenry v. Renne, 84 F.3d 1172, 1175 (9th Cir. 1996)

                                  15   (affirming dismissal of complaint which contained “argumentative and prolix allegations” and

                                  16   failed to identify “what constitutional torts [defendants] were accused [of]”).

                                  17             For example, Plaintiffs appear to plead claims for race and religious discrimination under

                                  18   42 U.S.C. § 1981. (FAC at ¶¶ 77-94.) To state a claim under § 1981, a plaintiff must allege facts

                                  19   demonstrating (1) that she is a member of a racial minority; (2) the defendant’s intent to

                                  20   discriminate on the basis of race; and (3) that the discrimination concerned one or more of the

                                  21   activities enumerated in the statute. See Lenk v. Sacks, Ricketts, and Case LLP, No. 19-cv-03791-

                                  22   BLF, 2020 WL 2793480, at *4 (N.D. Cal. May 29, 2020); see also Comcast Corp. v. National

                                  23   Assn. of Africa American-Owned Media, 140 S.Ct. 1009, 1019 (2020) (“a plaintiff must initially

                                  24   plead and ultimately prove that, but for race, it would not have suffered the loss of a legally

                                  25   protected right.”). Plaintiffs, who allege that they are white women, have not pled a colorable

                                  26   claim under Section 1981. (FAC at ¶ 82.) In addition, Section 1981 does not cover claims of

                                  27   religious discrimination.

                                  28             Likewise, to the extent that Plaintiffs seek to plead a negligent infliction of emotional
                                                                                            4
                                           Case 3:20-cv-02983-JSC Document 74 Filed 01/13/21 Page 5 of 5




                                   1   distress claim, Plaintiffs must plausibly allege “(1) serious emotional distress, (2) actually and

                                   2   proximately caused by (3) wrongful conduct (4) by a defendant who should have foreseen that the

                                   3   conduct would cause such distress.” Austin v. Terhune, 367 F.3d 1167, 1172 (9th Cir. 2004).

                                   4   While Plaintiffs allege that they have encountered harassment, discrimination, and emotional

                                   5   distress at the hands of the other residents of their housing complexes, they have not shown how

                                   6   the defendants actually or proximately caused that emotional distress.

                                   7          In sum, the lengthy and confusing FAC fails to give “fair notice” of the alleged wrongs

                                   8   “and state the elements of the claim[s] plainly and succinctly.” Pickard v. WMC Mortgage Corp.,

                                   9   2009 WL 3416134, *3 (E.D. Cal. Oct. 21, 2009) (citing Jones v. Cmty. Redev. Agency, 733 F.2d

                                  10   646, 649 (9th Cir. 1984)).

                                  11                                              CONCLUSION

                                  12          For the reasons set forth above, Plaintiffs’ FAC fails section 1915 review. Plaintiffs may
Northern District of California
 United States District Court




                                  13   file an amended complaint within 60 days. Any amended complaint must clearly and succinctly

                                  14   (1) summarize Plaintiffs’ factual allegations; (2) identify the legal basis for their claims; and (3)

                                  15   identify which Defendants are named for which claims. If Plaintiffs do not respond to this Order

                                  16   or if their amended complaint fails to state a claim, the Court may prepare a report and

                                  17   recommendation recommending that a district judge dismiss the complaint.

                                  18          The Court encourages Plaintiffs to seek free assistance from the Northern District’s Legal

                                  19   Help Center. Due to ongoing COVID concerns, Plaintiffs can make an appointment for a

                                  20   telephone appointment by calling (415) 792-8982.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: January 13, 2021

                                  24

                                  25
                                                                                                      JACQUELINE SCOTT CORLEY
                                  26                                                                  United States Magistrate Judge
                                  27

                                  28
                                                                                          5
